DETAILED ACTION
Allowable Subject Matter
Claim 1-20 allowed.

Regarding claim 1, Robertsson (US 2008/0019215) discloses a computer-implemented method of generating a four dimensional seismic signal based on multiple sets of seismic data representing a subterranean formation (see Fig. 12 and paragraph 0088: generating time-lapse difference image, i.e. four dimensional seismic image based on a baseline survey and a repeat survey; see paragraph 0031: earth/subterranean formation; and see Fig. 14 and paragraphs 0091-0094: computer system for implementing method/data processing analysis) comprising:
generating a first image of a reservoir in the subterranean formation based on the first set of raw seismic data (see Fig. 12 and paragraphs 0088 and 0095: generates baseline survey image from baseline seismic data, see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from baseline survey);
receive a second set of raw seismic data, the second set of raw seismic data being generated at a second time (see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from repeat survey, repeat survey performed after some period of time with respect to the baseline survey);
generating a second image of the reservoir based on the first set of raw seismic data (see Fig. 12 and paragraphs 0088 and 0095: generating repeat survey image from repeat survey data; and see Fig. 12 and paragraphs 0088 and 0095: computer in communication with seismic receives to receive data from repeat survey, repeat survey performed after some period of time with respect to the baseline survey);
comparing the first image with the second image (see Fig. 12 and paragraphs 0088 and 0095: subtracting the repeat survey image from the baseline survey image); and
based on the comparison, determining a four-dimensional seismic signal that represents a magnitude of change in acoustic response of the reservoir in the subterranean formation over a plurality of different times (see Fig. 12 and paragraphs 0032, 0088, and 0095: determines a time-lapse difference image, i.e. a 4D seismic image/signal).

Cha (US 2019/0353814) discloses generating a tomographic velocity model that models a portion of the subterranean formation from an acquisition surface to a depth region of the subterranean formation based on a first set of raw seismic data generated at a first time (see paragraphs 0028, 0038, 0046, 0047, and 0056: velocity model of the formation based on the survey data/seismic data, velocity model may be computed in either time or depth domain, i.e. modeling a portion of a depth region of the formation).

Houck (US 2012/0014217) discloses a method of performing time-lapse seismic surveys wherein the monitor survey data/second set of raw seismic data is being generated at a second time and comprises fewer data items from the reservoir than the first set of raw seismic data generated at a first time during an initial survey (see Abstract and paragraph 0019: sparsely sampled monitor data).  
Geerits (US 2013/0179082) discloses generating Green’s function using a particular grid spacing (see Abstract and paragraph 0028). 

However the prior art fails to disclose calculating, using the at least one Green’s function, a plurality of amplitude maps at the reservoir to allow for reductions in data acquisition and to reduce a computational cost of analyzing subsequent sets of raw seismic data;
generating, based on the first set of raw seismic data, a first image of the reservoir in the subterranean formation;
generating a second set of raw seismic data from information acquired by a plurality of sensors, the second set of raw seismic data being generated at a second time and comprising fewer data items from the reservoir than the first set of raw seismic data generated at the first time;
generating, based on the second set of raw seismic data and at least one of the plurality of amplitude maps, a second image of the reservoir using the at least one Green’s function calculated at the desired grid spacing. 
	Claim 10 is allowable because it includes the same allowable subject matter as independent claim 1. 

Dependent claims 2-9 and 11-20 are allowable due to their dependency upon the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865